DWIGHT, P. J.
The action, which was to recover damages for alleged malpractice of the defendant as a physician, had been once tried, and a verdict given for the plaintiff. That verdict had been set aside, and a new trial granted, on motion of the defendant, made on the judge’s minutes; and that order had been affirmed at general term, when, pending the new trial, the plaintiff made her motion for and obtained leave to amend her complaint.
The alleged negligence and unskillfulness of the defendant were exhibited in the treatment of the plaintiff for inflammatory rheumatism located in the knee joint, and the result complained of was the perm a*826nent ankylosis or stiffening of the knee. The single specification of negligence and unski'llluhiess'of the defendant, made by the original complaint, was that he failed to manipulate the joint, to bend and unbend it, or to require the plaintiff to bend and unbend it, but, on the contrary, that he permitted and required the limb to be kept in one position, without bending or unbending, until it became stiff and immovable. The amendment of most importance desired by the plaintiff, and allowed by the order appealed from, is one by which there is added to the specification above the further allegation of negligence .and unskillfulness in that, when the defendant found that- the joint was liable to become stiff and immováble, he did not place the limb in such position, with the knee at such an angle, that, when stiffened, the plaintiff might have borne her weight upon it in walking; but that, on the contrary, he permitted the joint to become rigid at such an angle that the foot, does not reach the floor in walking, and the limb is therefore entirely useless. Other amendments sought to be made are (1) that the defend-' ant was negligent, etc., in his diagnosis of the case; (2) that he was negligent, etc., in his treatment of the case generally; (3) that, “as said malady progressed, it became chronic articular rheumatism, or synovitis.” .Aside from any general objections to the motion to amend this complaint, we think that, on their individual merits, no one of the three last-described amendments should have been allowed. The first is too indefinite, in that it does not specif)7 what mistake of diagnosis was made, nor how, if at all, the treatment of the case was affected by such mistake, if any. The second is, in terms, general, and specifies no fault or delect of treatment. The third merely gives a name to the disease in its advanced stage, and is connected only with a general allegation of failure to administer the proper remedies, which specifies neither what remedies were, nor what remedies should have been, administered. It is quite clear, we think, that the amendment should not have been allowed in either of the particulars last considered. The first proposed amendment, however, is of a different character. It is specific; it does not set up a new cause of action; it is, in effect, an enlargement or extension of the single specification of negligence and unskillfulness contained in the original complaint. There is nothing in the proposed amendment itself to forbid its allowance. Nor do we think the objection, based upon the circumstances under which it is proposed, ought to be conclusive against it. rfhe objection that this is a renewal without leave of a motion once made and denied is not tenable. The motion formerly made was for leave to amend on the trial, alter the evidence was in, and to make the complaint conform to the evidence. That was a very different motion from this, and might have been, and probably was, denied upon grounds entirely foreign to this application. The objection that the moving affidavit was made by the attorney, and not by the plaintiff, ought not, under the circumstances, to prevail. The facts of the case may, it is true, be presumed to be within the knowledge-of the party, rather than of the attorney. But in this case it is not so much the facts as the inference of negligence to be drawn from the facts which is the new matter referred to in the affidavit of Mr. Wing'. The same answer *827must be made to the similar objection that a plaintiff will not be allowed to amend his complaint to set up facts of which he had knowledge at the time of commencing the action. The objection of loches is always one addressed to the discretion of the court, and it is not plain that that discretion was abused by the court at special term. The order granting leave to amend should be modified by limiting the amendment to the last allegation of fact contained in the proposed amended complaint, and," as modified, affirmed. So ordered, without costs of this appeal to either party. All concur.